Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/21 has been entered.
Election/Restrictions
This application is in condition for allowance except for the presence of claim 3 non-elected without traverse. Accordingly, claim 3 has been cancelled.
 Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
CACNEL claim 3.
Allowable Subject Matter
Claims 1-2 and 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 requires, inter alia, a retrofit LED system for a lighting system installed in a grid ceiling comprising one or more lift rails comprising one or more insertion apertures for insertion of two support protrusions an LED fixture for installation within the lift rail; one or more travel slots within the lift rail interconnected to the one or more insertion apertures allowing movement of the LED fixture within the lift rail; one or more drop slots within the lift rail interconnected to the travel slot at one end allowing to fix the LED fixture within the lighting system; and one or more angled slots within the lift rail interconnected to the one or more drop slots allowing the LED fixture to be supported by the grid ceiling, the one or more angled slots having an angled upper end extending beyond the one or more drop slots to allow the two support protrusions to travel upwards and away from the one or more drop slots, thereby allowing the LED fixture to travel upwards and away from inner and outer lips of the grid ceiling such that the LED fixture clears the inner lips of the grid ceiling.
The prior art, taken as a whole or in combination, fails to teach the aforementioned limitation, as specifically called for the claimed combinations, nor would it be obvious to modify those references to include such limitation.
In particular, as discussed in applicant's remarks, the closest prior art of record, LYDECKER in view of OUDINA, teaches a drop slots and insertion apertures in a lift rail, but fails to teach the angled slot having an angled upper end extending beyond the one or more drop slots to allow the two support protrusions to travel upwards and away from the one or more drop slots, thereby allowing the LED fixture to travel upwards and away from inner and outer lips of the grid ceiling such that the LED fixture clears the inner lips of the grid ceiling.
Independent claim 2 is allowed for including substantially the same allowable subject matter as that of claim 1. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875